Title: To Thomas Jefferson from John Armstrong, 8 November 1800
From: Armstrong, John
To: Jefferson, Thomas



Dear Sir/
Chilicothe 8 November 1800

Agreeably to your riquest I have enterd with the auditer the Lands Located for General Koscuskiosko, and payed the taxes thereon. this track is well situated on the Sioto, if the general does not intend it fore sale perhaps he would do well, to have an agent in this country who would let it out on Lease, improving the Land would inhance its  value, and the tenant in possession always be accountable for the taxes
this letter Sir will be handed you by William McMillen Esqr. delegate in congress from this country, who will convey any communications you may have to make on the above subject. he is a gentleman of Talents and integrity. it would be using too much freedom to ask leave of introducing him to your acquaintance. I have the honer to be with much respect your Obd. Servt.

John Armstrong

